DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 17 & 18, the applicant uses the phrase “the first filter circuit and the second filter circuit are each the filter circuit according to Claim…” (claim 1 or 2, as per claims 17 & 18, respectively). By using the language “the filter circuit according to claim…” the claim appears to state that there is a singular filter circuit that is both the a filter circuit as per according to claim…-- which would still permit for the embodiment of Fig. 29 and dependent claim 19, as well as the embodiment of Figs. 27-28. There appears to be no instance disclosed where both the first and second filter circuits are a single circuit, such that the wording of claims 17 & 18 as it is currently written is not properly enabled.
For examination purposes, “the first filter circuit and the second filter circuit are each the filter circuit according to Claim” will be interpreted as  --the first filter circuit and the second filter circuit are each a filter circuit as per the filter circuit according to claim--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-13 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US PGPub 20190123771) in view of Alicioglu et al. (US PGPub 20200136588)
As per claim 1:
Takeuchi et al. discloses in Figs 3 & 4:
A filter circuit (multiplexer of Fig. 3) configured to be connected to an antenna terminal (common terminal Tant), the filter circuit comprising: 
a first filter (high-pass filter HPF 24a) including an LC circuit (inductor L21 and capacitors C21-23) in which a first frequency band is a pass band and a frequency band not higher than the first frequency band is an attenuation band (being a high-pass filter, the attenuation band is at the lower end, and the pass band is at the higher end, as is illustrated in Fig. 4 regarding terminals T3 & T2); 
and a second filter (low-pass filter LPF 24b or high-pass filter HPF 26) that attenuates at least part of one of a second frequency band (band encompassed in T2 is 3.1-4.2 GHz, para [0037]) and a third frequency band (band encompassed in T3 is 4.5 GHz and above, para [0037]), the second frequency band and the third frequency band being included in the first frequency band (first frequency band is the passband of a high-pass filter, that is above ~3 GHz, as seen in related Fig. 5), the third frequency band being higher in frequency than 
	Takeuchi et al. does not disclose:
a second filter that attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator.
	Alicioglu discloses in Fig. 2:
A band pass filter for use in a multiplexer (para [0001]) wherein the band pass filter may be used for a frequency band between 3.3 GHz to 4.2 GHz (passband 316 in the n77 band, para [0027], as seen in related Fig. 3b) with steep roll-offs for adjacent bands (para [0027]), wherein the filter attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (para [0023] & [0030]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the bandpass filter of Alicioglu in place of the low pass filter of Takeuchi et al. to provide the benefit of steep roll-offs at the upper and lower cutoff frequencies, particularly for providing isolation between the n77 and n79 bands (para [0024] & [0027])

	As per claim 2:
	Takeuchi et al. discloses in Figs. 3 & 4:
		the first filter is a high pass filter (HPF 24a).

	As per claims 3 & 4:
	Takeuchi et al. discloses in Figs. 3 & 4:
the first frequency band is a frequency band not lower than 3 GHz (3.1-4.5 GHz, para [0037]).
	
	As per claims 5-7:
	Takeuchi et al. discloses in Fig. 4:
The attenuation of the first and second filters is greater than -10 dB at a frequency band not higher than the first frequency band.
	Takeuchi et al. does not disclose:
an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to design the first filter of Takeuchi et al. to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation of between terminal T1 and terminals T2-3, as is well-understood in the art, and as per the function of a high pass filter.

	As per claims 8 & 9:
	Takeuchi et al. discloses in Figs. 3-4:
the second frequency band is a frequency band between 3.3 GHz and 4.2 GHz inclusive (para [0037]).

	As per claims 10 & 11:
	Takeuchi et al. discloses in Figs. 3-4:
the third frequency band is a frequency band between 4.4 GHz and 5.0 - 36 -GHz inclusive (para [0037]).

	As per claims 12 & 13:
	Takeuchi et al. does not disclose:
the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive.
	Alicioglu discloses:
The band pass filters may be implemented in a variety of telecommunications networks that may incorporate frequency bands between 4.4 GHz and 5.0 GHz inclusive (n79, para [0020]), and between 5.15 GHz and 7.125 GHz inclusive (5 GHz ISM, which includes 5.725 to 5.875 GHz).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for form the filters such that the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive, as the frequency bands of operation in a multiplexer are a design parameter based on the desired bands of operation, with n77, n78, n79, 5 GHz ISM, and 5 and 6 GHz WIFI (e.g. 802.11p & 802.11ax) bands being well-known in the art as potential bands for the operation of multiplexers.

	As per claims 17 & 18:
	Takeuchi et al. discloses in Fig. 3 & 4:
	A filter device comprising: a first filter circuit (HPF 24a and HPF 26) and a second filter circuit (BPF formed by HPF 24a and LPF 24b) provided between a common port (common terminal Tant) and a first input/output port (terminal T2) and between the common port and a second input/output port (terminal T3), respectively, and the first filter circuit attenuates Band n77 that is the second frequency band, and the second filter circuit attenuates Band n79 that is the third frequency band (para [0037]).
	Takeuchi et al. does not disclose:
the first filter circuit and the second filter circuit are each a filter circuit as per the filter circuit according to Claim 1.
Alicioglu discloses in Fig. 2:
A band pass filter for use in a multiplexer (para [0001]) wherein the band pass filter may be used for communications involving bands including n77, n78, and n79, para [0020]), with steep roll-offs for adjacent bands (para [0027]), wherein the filter attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (para [0023] & [0030]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use bandpass filters of the form of Alicioglu in place of the band-specific low pass and high pass filters of Takeuchi et al. (LPF 24b and HPF 26) to provide the benefit of steep 

	As per claim 19:
	Takeuchi et al. discloses in Fig. 3 & 4:
the first filter of the first filter circuit is the same filter as the first filter of the second filter circuit.

Claims 1-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US PGPub 20190123771) in view of Cheon et al. (US PGPub 20200169240).
As per claim 1:
Takeuchi et al. discloses in Figs 3 & 4:
A filter circuit (multiplexer of Fig. 3) configured to be connected to an antenna terminal (common terminal Tant), the filter circuit comprising: 
a first filter (high-pass filter HPF 24a) including an LC circuit (inductor L21 and capacitors C21-23) in which a first frequency band is a pass band and a frequency band not higher than the first frequency band is an attenuation band (being a high-pass filter, the attenuation band is at the lower end, and the pass band is at the higher end, as is illustrated in Fig. 4 regarding terminals T3 & T2); 
and a second filter (low-pass filter LPF 24b) that attenuates at least part of one of a second frequency band (band encompassed in T2 is 3.1-4.2 GHz, para [0037]) and a third frequency band (band encompassed in T3 is 4.5 GHz and 
	Takeuchi et al. does not disclose:
a second filter that attenuates at least part of one of a second frequency band and a third frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator.
	Cheon et al. discloses in Fig. 8:
A notch filter (300) that attenuates at least part of an adjacent frequency band using an attenuation pole produced by a resonance or an antiresonance of an acoustic wave resonator (series resonators can be used to provide a stop-band higher than a pass-band of a filter, para [0076]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the filter of Cheon et al. in place of the low pass filter of Takeuchi et al. to provide the benefit of using the resonance and anti-resonance properties of the filter to attenuate the frequencies of an adjacent band (as shown in Fig. 9., para [0082]) and to provide the benefit of providing attenuation poles corresponding to other frequencies, as taught by Cheon et al. (para [0084]).

	As per claim 2:

		the first filter is a high pass filter (HPF 24a).
	
	As per claims 3 & 4:
	Takeuchi et al. discloses in Figs. 3 & 4:
the first frequency band is a frequency band not lower than 3 GHz (3.1-4.5 GHz, para [0037]).
	
	As per claims 5-7:
	Takeuchi et al. discloses in Fig. 4:
The attenuation of the first and second filters is greater than -10 dB at a frequency band not higher than the first frequency band.
	Takeuchi et al. does not disclose:
an attenuation of the first filter is greater than -10 dB at a frequency band not higher than the first frequency band.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to design the first filter of Takeuchi et al. to have an attenuation greater than -10 dB at a frequency band not higher than the first frequency band to provide the benefit of improving the isolation of between terminal T1 and terminals T2-3, as is well-understood in the art, and as per the function of a high pass filter.

	As per claims 8 & 9:
	Takeuchi et al. discloses in Figs. 3-4:


	As per claims 10 & 11:
	Takeuchi et al. discloses in Figs. 3-4:
the third frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive (para [0037]).
As per claims 12 & 13:
	Takeuchi et al. does not disclose:
the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive.
	Cheon et al. discloses:
The notch filter 300 may be used for a frequency band between 4.4 GHz and 5.0 GHz inclusive, and provide isolation from higher frequency bands in a system incorporating frequency bands up to at least 6.3 GHz (paras [0071-0074])
	At the time of filing, it would have been obvious to one of ordinary skill in the art for form the filters such that the second frequency band is a frequency band between 4.4 GHz and 5.0 GHz inclusive, and the third frequency band is a frequency band between 5.15 GHz and 7.125 GHz inclusive, as the frequency bands of operation in a multiplexer are a design parameter based on the desired bands of operation, with n77, n78, n79, and 5 and 6 GHz WIFI (e.g. 802.11p & 802.11ax) bands being well-known in the art as potential bands for the operation of multiplexers, and the filter of Cheon et al. 

	As per claim 14:
	Takeuchi et al. does not disclose:
the second filter is a ladder circuit including a plurality of stages of series-connected acoustic wave resonators and shunt-connected inductors.
	Cheon et al. discloses in Fig. 8:
A ladder circuit including a plurality of stages of series-connected acoustic wave resonators and shunt-connected inductors.
	As a consequence of the combination of claim 1, the combination discloses the second filter is a ladder circuit including a plurality of stages of series-connected acoustic wave resonators and shunt-connected inductors.

As per claim 16:
Takeuchi et al. does not disclose:
the first filter is a band pass filter, and - 37 -the second frequency band and the third frequency band are within the pass band of the first filter.
	Cheon et al. discloses in Fig. 2:
A band pass filter may be used as a first filter of a circuit comprising second filters wherein the second filter provide for passing a first and second frequency band, wherein the first and second frequency bands are n77 and n79, respectively (para [0053-0054]).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takeuchi et al. (US PGPub 20190123771) in view of Alicioglu et al. (US PGPub 20200136588) as applied to claim 1 above, and further in view of Taniguchi et al. (USPGPub 20130147678)
	The resultant combination discloses claim 1 as per the rejection above.
	The resultant combination does not disclose:
the second filter is a ladder circuit including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
	Taniguchi et al. discloses in Fig. 19:
a ladder circuit (band elimination filter 23j) including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the high-pass filter 26 in Takeuchi et al. of the resultant combination with the filter of Taniguchi et al. to provide the benefit of a filter for use in multiplexer circuit as taught by Taniguchi et al. (abstract) that provides the benefit of providing attenuation poles at the resonance frequencies of the parallel arm resonators at the lower edge of the passband of the filter, as is well-understood in the art, and to provide the benefit of reducing inter-modulation distortion, as taught by Taniguchi et al. (para [0060]).

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takeuchi et al. (US PGPub 20190123771) in view of Cheon et al. (US PGPub 20200169240) as applied to claim 1 above, and further in view of Taniguchi et al. (USPGPub 20130147678)
The resultant combination discloses claim 1 as per the rejection above.
The resultant combination does not disclose:
the second filter is a ladder circuit including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
Taniguchi et al. discloses in Fig. 19:
a ladder circuit (band elimination filter 23j) including a plurality of stages of series-connected inductors and shunt-connected acoustic wave resonators.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the high-pass filter 26 in Takeuchi et al. of the resultant combination with the filter of Taniguchi et al. to provide the benefit of a filter for use in multiplexer circuit as taught by Taniguchi et al. (abstract) that provides the benefit of providing attenuation poles at the resonance frequencies of the parallel arm resonators at the lower edge of the passband of the filter, as is well-understood in the art, and to provide the benefit of reducing inter-modulation distortion, as taught by Taniguchi et al. (para [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843